Opinion issued December 23, 2004









     





In The
Court of Appeals
For The
First District of Texas




NO. 01-04-01025-CV




WOODVILLE FORD, INC., Appellant

V.

DEALER COMPUTER SERVICES, INC., Appellee




On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2004-32780




MEMORANDUM OPINION
          On this day, the Court considered appellee’s motion to dismiss for want of
jurisdiction.  Appellee contends that no appeal will lie from an order appointing an
arbitrator.  We agree.  
          Section 171.098 of the Civil Practices and Remedies Code provides as follows: 
(a)     A party may appeal a judgment or decree entered under this
chapter or an order:
 
(1)denying an application to compel arbitration made under
Section 171.021;
 
(2)granting an application to stay arbitration made under
Section 171.023; 
 
(3)confirming or denying confirmation of an award;
 
(4)modifying or correcting an award; or 
 
(5)vacating an award without directing a rehearing. 

Tex. Civ. Prac. & Rem. Code Ann. § 171.098(a) (Vernon Supp. 2002). 

          The order complained of in this appeal neither denies an application to compel
arbitration nor grants an application to stay arbitration.  Rather, the order appoints an
arbitrator.  
          Chapter 171 does not contain a provision for an appeal to complain about the
appointment of an arbitrator.  Accordingly, we GRANT appellee’s motion and
DISMISS this appeal for lack of jurisdiction. 
PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Alcala.